Opinion issued April 14, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00479-CV
                            ———————————
                     JOY WALLACE VARNER, Appellant
                                         V.
                             REOCO, INC., Appellee



                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-07852

                          MEMORANDUM OPINION
      Appellant, Joy Wallace Varner, proceeding pro se, appealed from the trial

court’s April 22, 2015 order granting the appellee’s motion to expunge appellant’s

notice of lis pendens. See TEX. R. APP. P. 26.1. However, appellant has failed to

timely file her appellate brief. See id. 38.6(a), 38.8(a)(1). After being notified by

the Clerk of this Court on March 3, 2016, that her appeal was subject to dismissal
for failure to timely file her appellate brief, appellant failed to timely respond. See

id. 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). We dismiss any

pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                          2